Citation Nr: 0117387	
Decision Date: 06/29/01    Archive Date: 07/03/01	

DOCKET NO.  99-17 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $1,852, 
to include the question of whether the overpayment was 
properly created.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1952 to 
August 1956.  

This matter arises from a July 1998 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the St. Petersburg, Florida, Regional 
Office (RO).  Therein, it was held that recovery of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was held before the undersigned on April 26, 
2001; a transcript of that proceeding is of record.  The 
veteran also submitted additional evidence, and waived its 
review by the RO.  See 38 C.F.R. § 20.304(c) (2000).  The 
Board will consider it accordingly.  


FINDINGS OF FACT

1. The veteran originally was awarded improved disability 
pension benefits effective April 1, 1992.  His benefits 
included an allowance for his dependent spouse, and reflected 
his spouse's annual earnings of $3,000.  The veteran also was 
informed at that time, and subsequently, that it was his 
responsibility to promptly notify VA of any changes in his 
family's income.

2.  In November 1997, the veteran reported that his wife 
began receiving $250 weekly effective September 1, 1997; this 
amount represented disability benefits from a private 
insurance company.

3.  In December 1997, VA determined that the veteran's 
countable income, to include his spouse's receipt of 
disability benefits, exceeded the maximum applicable income 
limitation; his improved disability pension benefits were 
terminated effective October 1, 1997, and an overpayment of 
$1,852 ensued.

4.  The appellant was partially at fault in the creation of 
the overpayment at issue because he waited more than two 
months to notify VA that his wife was in receipt of 
disability benefits from a private insurance company.

5.  VA was partially at fault in the creation of the 
overpayment at issue because it delayed in terminating the 
veteran's improved disability pension benefits.

6.  The monthly expenses of the appellant and his spouse 
exceed their monthly income.  

7.  Recovery of the overpayment at issue would subject the 
veteran and his spouse to undo economic hardship.


CONCLUSIONS OF LAW

1.  The overpayment at issue was properly created.  
38 U.S.C.A. §§ 1503(a), 5112(b)(9) (West 1991); 38 C.F.R. 
§§ 3.23, 3.260, 3.271, 3.500(b)(1), 3.660(a) (2000).

2.  Waiver of recovery of the overpayment of improved 
disability pension benefits in the amount of $1,852 would not 
be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the record indicates that the 
appellant has questioned the validity of the indebtedness at 
issue.  At his personal hearing held before the undersigned 
in April 2001, he indicated that he did not believe that he 
received improved disability pension benefits subsequent to 
October 1, 1997.  Because the veteran has questioned the 
validity of the indebtedness, that matter must be addressed 
to determine whether, in fact, a debt exists that is subject 
to waiver.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  In this regard, the record indicates that the 
veteran's spouse began receiving disability benefits from a 
private insurance company on September 1, 1997.  The amount 
of her benefits exceeded the maximum applicable income 
limitation of $11,115 for a veteran with a dependent spouse.  
See 38 U.S.C.A. §§ 1521, 5312 (West 1991& Supp. 2000).  As 
such, the veteran's improved disability pension benefits were 
subject to termination effective October 1, 1997.  See 
38 C.F.R. § 3.660(a)(2).  The record indicates that the 
veteran's improved disability pension benefits were 
terminated retroactively effective October 1, 1997, by the 
RO.  However, because the veteran had already been paid 
through November 30, 1997, the overpayment at issue ensued.  
Thus, the overpayment at issue was properly created.  

Also of note is that the COWC considered the facts in this 
case, and concluded that the appellant had not demonstrated 
fraud, willful misrepresentation, bad faith, or a lack of 
good faith in the creation of the instant overpayment.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  Since there appears to 
be no indication of an intent to deceive or to seek unfair 
advantage by the appellant, no legal bar to the benefit now 
sought is present.  Id.  

The remaining question for Board consideration is whether it 
would be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-a-vis the Government, whether 
collection of the debt would deprive the debtor of life's 
basic necessities, or whether recoupment would nullify the 
objective for which the improved disability pension program 
is intended.  

The indebtedness at issue resulted from the appellant's 
failure to promptly notify VA of his wife's receipt of 
disability benefits from a private insurance company during 
the latter part of 1997.  Although his wife began receiving 
these benefits effective September 1, 1997, the veteran did 
not notify VA of that fact until November 13th of that year.  
Thus, the appellant was at fault in the creation of that part 
of the instant overpayment representing payment for October 
1997.  However, it is clear that the appellant did notify VA 
of his wife's receipt of disability benefits in a relatively 
timely manner.  Despite this, the RO did not take action to 
reduce his pension benefits until December 5, 1997.  Because 
of this, the veteran received improved disability pension 
benefits for November 1997, as well.  Thus, VA also was 
partially at fault in the creation of the instant 
overpayment.

Notwithstanding the relative fault of the appellant and VA in 
the creation of the indebtedness at issue, the more pressing 
question is whether collection of the indebtedness would 
deprive the veteran and his family of life's basic 
necessities.  The appellant contends that it would.  On the 
VA Form 20-5655 submitted by the appellant in August 1999, he 
reported that he and his spouse have net monthly income 
totaling $1,634 and monthly expenses totaling $1,635.  
Moreover, it appears that the expenses listed by the veteran 
are reasonable.  They are limited to the cost of food, 
shelter, clothing, automobile, and monthly telephone 
expenses.  It is notable that the veteran's monthly expenses 
did not include payments on installment contracts or other 
debts.  Given that the appellant's monthly expenses exceed 
his monthly net income, it can reasonably be concluded that 
collection of the indebtedness at issue would deprive the 
veteran and his family of life's basic necessities; in 
effect, the collection of the indebtedness at issue would 
subject him to undue economic hardship.  

In view of the foregoing, collection of the indebtedness at 
issue would violate the principles of equity and good 
conscience.  Thus, the Board need not visit the questions of;  
(1)  whether the appellant was unjustly enriched by his 
receipt of improved disability pension benefits to which he 
was not entitled, (2) whether his failure to make restitution 
would result in his unfair financial gain, or (3) whether he 
relinquished a valuable right or otherwise incurred a legal 
obligation in choosing to receive improved disability pension 
benefits.  The appellant's inability to repay the debt in 
this case overrides other equitable considerations.


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $1,852 is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

